Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy McDowell appeals the district court’s order adopting the magistrate judge’s report and granting summary judgment for Nucor Building System in this employment discrimination case. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McDowell v. Nucor Bldg. Sys., No. 3:10-cv-00172-MBS, 2012 WL 714632 (D.S.C. Feb. 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.